LANE, J.
The principle which will sustain this injunction, if it is sustained, is that the defendants are insolvent. That is denied m the answer. The refusal to arbitrate, which was the main ground for allowing the provisional injunction, is no longer operative in the cause, as arbitrators have been chosen since the bill was filed, who have made their award as to which the parties are litigating in *the Common Pleas. The necessity for an injunction seems [617 no longer to exist, and it is dissolved.
COLLETT, C. J. being a stockholder in the canal company, took no part in this ease.